Citation Nr: 1625517	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-06 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Appellant served on active duty from December 1969 to December 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from multiple rating actions of the Department of Veterans Affairs (VA) Regional Office (RO), located in Los Angeles, California.  Most recently, in a May 2011 rating action, the RO assigned a 50 percent disability evaluation and the Appellant has asked that a higher rating be assigned.  


FINDING OF FACT

The Appellant's service-connected PTSD is manifested by deficiencies in the areas of family relations and mood, along with an inability to form and maintain close relationships with nonfamily members.  The record further indicates that the disorder has produced symptoms of anxiety, anger outbursts, irritability, depression, and sleeplessness.  Nevertheless, the disability is not manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent, but no higher, for the appellant's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2015).

VCAA notice was provided in a July 2004 letter to the Veteran, issued prior to the rating decisions on appeal.  

With respect to the duties to assist, VA has obtained service medical records, VA treatment records, private treatment records and multiple VA examinations to assess the severity of the Veteran's psychiatric disabilities.

For these reasons, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  

II.  Laws and Regulations

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411, of 38 C.F.R. Part 4 (2015), pertaining to PTSD, provides for a 30 percent disability rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (2015).

The Board further notes that a Global Assessment Functioning (GAF) rating (or score) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2015) (incorporating by reference the VA's adoption of the DSM-IV (and DSM-V), for rating purposes).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (2015).

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Facts and Discussion

Contained in the claims file is a VA examination report written in May 2010, with an examination date of April 2010.  The Veteran complained of isolation, arguing with others, nightmares, poor sleep quality, but no suicide attempts.  He relayed to the examiner that he was retired from his local firefighting station and that his unemployability was not due to his mental disorder.  The examiner indicated that the Veteran suffered from anxiety, had problems focusing on instructions, and experienced panic attacks.  Hallucinations and delusions were not reported or found.  Abstract reasoning, impulse control and insight were intact.  There was impairment of thought processes but his judgment was not determined to be impaired.  The Veteran was subsequently diagnosed as suffering from PTSD and a GAF score of 54 was given.  The Veteran's functional impairments were listed as isolation, flashbacks, sleep problems, mood swings, increased startle response, hypervigilance, attention and concentration deficits, and alcohol dependency.

The Veteran's VA treatment records reveal that after being formally diagnosed with PTSD, he began receiving treatment via his local VA facility.  Of note is a psychology note of January 2012 that reported that the Veteran was having difficulty with his memory, his affect was "quite restricted", and his mood euthymic (but sad).  The Veteran told the examiner that treatment was "helping" but that he was still having good days and bad days.  The remaining records indicate that the Veteran complained of sleeplessness, irritability, isolation, and some depression.  The records do not, however, show a veteran who is not alert or fully-oriented or suffering from delusions or obsessive or ritualistic behaviors.  GAF scores were not provided.

In November 2013, the Veteran underwent a VA psychiatric examination.  The examiner indicated that the Veteran was socially isolated and the symptoms suggested a GAF score of 50.  The medical care provider stated that the Veteran was suffering from occupational and social impairment with an occasional decrease in work inefficiency.  The examiner reported that the Veteran had a close relationship with his wife but a distant relationship with his children (and even his grandchildren).  He reported that social situations overwhelmed him and that he avoided those situations.  The Veteran further complained of recurrent dreams, thought avoidance, diminished interest and participation in activities, detachment from others, hypervigilance, and exaggerated startle response.  The examiner concluded:

	. . . Veteran continues to suffer from many symptoms of PTSD.  He has noted no changes in frequency or intensity or many of the symptoms, but noted that his episodes of panic have become more frequent and his general hypervigilance has increased in intensity.  Veteran is currently retired.  Therefore it is unlikely that the Veteran's unemployment is due to the effects of a mental disorder.  

To support his assertions, the Veteran has submitted a letter from a VA contract psychiatrist, dated December 2013.  In that letter, the psychiatrist noted that he had treated the Veteran.  The doctor diagnosed the Veteran as suffering from "severe" PTSD.  It was further reported that the Veteran continued to suffer from nightmares, restless sleep, flashbacks, hypervigilance, anger outbursts, emotional detachments from others, and an avoidance of crowds.  It was also noted that the Veteran was not improving with treatment and that he had been seen by at least five psychiatrists and that he was being psychotropic medications for the stabilization of his symptoms/manifestations.  

Upon reviewing the record, it is the conclusion of the Board that the evidence supports an evaluation of 70 percent, but no higher, for PTSD.  The evidence shows that the Veteran has depression, anger-management problems, sleep deprivation, and irritability.  The Veteran has very little meaningful social contact with others.  His GAF score has been estimated to be "50", which signifies serious symptoms.  However, his other, non-measurable manifestations have appeared in the form of depression, insomnia, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, intrusive thoughts, restricted/constricted affect, anxiety, auditory hallucinations, and anger outbursts.  

Although the entire record is not without a measure of ambiguity, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  It is the conclusion of the Board that the Veteran's overall disability picture indicates that a 70 percent evaluation, but no higher, should be assigned for PTSD from the date the Veteran submitted his claim.  38 C.F.R. § 4.7 (2015).  Hence, to this extent the Veteran's claim is granted.

It is concluded, however, that the evidence does not support an evaluation in excess of 70 percent.  The Veteran's PTSD alone is not productive of total occupational and social impairment.  The Veteran does not have gross impairment in thought processes or communication.  In addition, no deficits have been noted with respect to the Veteran's speech and communication skills.  The Veteran's behavior is not grossly inappropriate.  He does not report nor is he assessed as being in persistent danger of hurting himself or others.  It was noted that he is occasionally verbally abusive to others but he did not appear to be at risk for acting out violently or significantly at risk of self-harm.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran is oriented to time and place.  None of the various health care providers who have provided treatment to the Veteran or who have examined him in conjunction with this claim have concluded that he has total occupational and social impairment due to PTSD.

Moreover, although the Veteran does not socialize much, he also reported that he has a relationship with his wife and other veterans.  Accordingly, total social impairment is not shown.  Although the medical evidence hints that the Veteran's PTSD may inhibit his ability to obtain and maintain gainful employment, those same records contain admittances by the Veteran that his employment, or the lack thereof, is not due to his psychiatric disorder but is due to the Veteran's choice of being retired.  Additionally, as previously noted, none of the records show that the Veteran is totally socially impaired.  Accordingly, the Board concludes that the criteria for a 100 percent rating are not met.

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings."  The Board, however, finds that the medical evidence demonstrates more consistently and throughout the appeal that the Veteran meets the criteria for a 70 percent rating from the date of his claim.  At no point in time, however, is it shown that there is total occupational and social impairment such that a total rating should be assigned for some distinct period of time.  Therefore, the assignment of staged evaluations in this case is not necessary.


IV.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for his psychiatric disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describes the appellant's disability level and symptomatology.  Particularly because the schedular rating criteria mandate consideration of all psychiatric symptoms associated with the Veteran's service-connected PTSD - not just the examples listed in the schedular rating criteria, the Board finds that the schedular rating criteria adequately capture the Veteran's PTSD symptoms and this is not an extraordinary situation where there are symptoms of PTSD that are not captured by the schedular rating criteria.  In short, there is nothing in the record to indicate that this service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  As noted above, although occupational impairment is part of the Veteran's service-connected PTSD disability, he has repeatedly indicated that he retired from his last employment and has not indicated that he cannot obtain and maintain substantially gainful employment because of his service-connected disabilities.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.

ORDER

An evaluation of 70 percent, but no higher, for PTSD is granted, from the date of the Veteran's claim, subject to the regulations governing the disbursement of monetary benefits. 




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


